EXECUTION VERSION


Exhibit 10.10(b)





SUPPLEMENT NO. 1 dated as of September 10, 2012 (this “Supplement”), to the
Guarantee Agreement (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”) dated as July 12, 2012, among each of the
subsidiaries and parent holding companies from time to time party thereto (each
such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”) of WIRECO WORLDGROUP INC., a Delaware corporation (the “U.S.
Borrower”), and WRCA (LUXEMBOURG) HOLDINGS S. À R.L, a société à responsabilité
limitée organized under the laws of Luxembourg (the “Lux Borrower” and together
with the U.S. Borrower, the “Borrowers”), and FIFTH THIRD BANK, as
administrative agent and collateral agent (in such capacity, and together with
its successors and assigns, the “Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).
A.    Reference is made to the Credit Agreement dated as of July 12, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, WireCo WorldGroup (Cayman)
Inc., as the Parent, the lenders from time to time party thereto (the
“Lenders”), and Fifth Third Bank, as administrative agent and collateral agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
B.    The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans and the Secured Parties to provide financial
accommodations under the Secured Hedging Agreements and the Bank Product
Obligation Agreements. Pursuant to Section 5.11 of the Credit Agreement, each
Loan Party that was formed or acquired after the Closing Date and that was not a
Loan Party on the date of the Closing Date is required to enter into the
Guarantee Agreement as a Guarantor upon becoming a Loan Party. Section 21 of the
Guarantee Agreement provides that additional Subsidiaries of the Parent may
become Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. Each undersigned Subsidiary (each
a“New Guarantor”) of Parent is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guarantee
Agreement in order to induce the Lenders to make additional Loans and as
consideration for Loans previously made and in consideration for the Secured
Parties provision of financial accommodations under the Secured Hedging
Agreements and the Bank Product Obligation Agreements.
Accordingly, the Agent and the New Guarantors agree as follows:
1.
In accordance with Section 21 of the Guarantee Agreement, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee Agreement with the
same force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Without limiting
the foregoing, each New Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment by the
Borrowers and the other


W/1976081



--------------------------------------------------------------------------------




Loan Parties of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include each New Guarantor. The Guarantee Agreement is hereby incorporated
herein by reference.
2.
Each New Guarantor represents and warrants to the Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity and implied convenants of good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.

3.
This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of each New Guarantor and the Agent. Delivery of an executed
signature page to this Supplement by facsimile (or other electronic)
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

4.
Except as expressly supplemented hereby, the Guarantee Agreement shall remain in
full force and effect.

1)    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
5.
Any provision of this Supplement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

6.
All communications and notices hereunder shall be in writing and given as
provided in Section 15 of the Guarantee Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it at the address,
telecopy number or e-mail address set forth under its signature below, with a
copy to the Borrower.

7.
Each New Guarantor agrees to reimburse the Agent for its reasonable and
documented out-of-pocket expenses in connection with this Supplement, including
the reasonable and documented fees, disbursements and other charges of counsel
for the Agent.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantors and the Agent have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.
ACEROS CAMESA, S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address:Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.
 
INCAM S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address:Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.



CORCAM S.A. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address:Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


WIRE ROPE CORPORATION DE MEXICO I, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,




--------------------------------------------------------------------------------




Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


WIRECO MEX, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.


WIRECO MEXICO ACQUISITION, S. DE R.L. DE C.V.,
By: /s/ Victor Andrade Ruiz
Name: Victor Andrade Ruiz
Title: Attorney-in-fact
Address: Margarita Maza de Juarez No. 154,
Col. Nueva Industrial Vallejo,
CP 07700, México, D.F.








--------------------------------------------------------------------------------




FIFTH THIRD BANK, as Agent
By: /s/ Jim Esinduy
Name: Jim Esinduy Title: Vice President








































[Signature Page to Supplement to Guarantee Agreement]


